container corporation successor to interest of con- tainer holdings corporation successor to interest of vitro international corporation petitioner v commissioner of internal revenue respondent docket no filed date vitro a mexican corporation charged p-one of its u s subsidiaries-a fee to guarantee p’s debts r determined a deficiency for failure to withhold percent of such fees as fixed or determinable annual or periodical income received from a u s source under sec_881 i r c held the guaranty fees are analogous to payments for a service and therefore are not u s source income under sec_1_861-4 verdate 0ct date jkt po frm fmt sfmt v files contain sheila container corp v commissioner income_tax regs the source of the service is where the service is performed because the guaranty was provided from mexico fees for the guaranty are mexican source income thus p didn’t need to withhold percent of the guaranty fees under sec_881 i r c emily a parker for petitioner dennis m kelly for respondent opinion holmes judge the code puts a 30-percent tax on fixed or determinable annual or periodical income received by for- eign corporations from sources within the united_states vitro s a is a mexican corporation that charged one of its u s subsidiaries a fee to guarantee the subsidiary’s debt to u s lenders the question presented in this case is whether that fee is from a source within the united_states background in vitro s a started making glass bottles for the local beer makers of monterrey mexico over the next cen- tury vitro became one of mexico’s most successful businesses eventually becoming a holding_company and the corporate parent of a large number of consolidated and unconsolidated subsidiaries these subsidiaries manufacture and market a wide range of products including just about everything made from glass vitro provides administrative and support services to its mexican operating subsidiaries through a wholly owned management subsidiary vitro corporativo s a corporativo this case involves vitro’s glass containers division the glass container business is driven by economies of scale- greater production equals greater profits and in the late 1980s vitro-already mexico’s largest manufacturer of glass containers-decided to expand to the united_states it chose to enter the market by acquisition and its targets were two u s companies anchor glass container corp and latchford glass co anchor was the second largest glass container pro- ducer in the united_states and a publicly traded company latchford was a closely held regional glass container pro- ducer headquartered in california verdate 0ct date jkt po frm fmt sfmt v files contain sheila united_states tax_court reports vitro did not have glassmaking plants of its own in the united_states but had inched into the market by organizing marketing and distribution subsidiaries in date vitro reorganized these subsidiaries and formed vitro inter- national corp as their u s holding_company then in date vitro organized c holdings corp to be an acquisition company vitro merged c holdings into con- tainer holdings corp in date we refer to them collec- tively as container container’s purpose was to help vitro gain control of anchor and latchford as is common in take- overs container then formed a shell corporation to acquire anchor’s and latchford’s stock the plan was that this shell-thr corp -would get the stock and then merge with anchor and latchford to form one large operating subsidiary under container with the targets in sight and its squadron of acquisition vehicles ready to roll vitro next had to arm itself with financing but here vitro ran into a problem common to mexican companies in the late ‘80s-an inability to rely on mexican financing due to the peso devaluations of and which had the mexican government unfinanceable this made vitro unfinanceable because standard poor or moody’s will not give a borrower a higher credit rating than that of its sovereign vitro needed to look elsewhere it turned to two u s investment banks- lazard freres co and donaldson lufkin jenrette dlj -for help in negotiating the financing and strategy of what vitro expected would be a hostile takeover left even vitro wanted ultimately to finance the acquisition using a combination of bank debt equity and high-yield or as unwilling corporate targets usually called them junk bonds but before vitro could get permanent financing it needed bridge financing for the tender offer bridge financing is short-term financing that aims to provide money for a trans- action it is meant to be repaid after a borrower closes the transaction and can access the capital markets for a mix of short- and long-term debt and equity financing dlj com- mitted up to dollar_figure million in bridge financing to vitro because dlj expected that once thr merged into anchor and latchford it would be a creditworthy operating company dlj formed anchor bridge partnership with the equitable companies dlj’s corporate parent and a syndicate of banks verdate 0ct date jkt po frm fmt sfmt v files contain sheila container corp v commissioner to make the bridge loan to thr lazard and dlj also lined up the components of what they expected would be the permanent financing for the acquisitions hundreds of mil- lions of dollars in bank loans and debt securities the plan began well in the summer of vitro and container started quietly buying anchor stock on the open market vitro contributed its shares to container by the end of date container held percent of anchor’s mil- lion outstanding shares vitro then made a tender offer for the rest in date anchor initially resisted but after testing the market for alternatives surrendered the sale was set to close on date but on date the junk-bond market collapsed when in a completely unrelated development the management of united airlines found it could not finance its leveraged_buyout without a market for junk bonds vitro’s bridge financing looked like it might turn into bridge-to-nowhere financing what followed was one temporary solution after another vitro first scrambled to find the money it needed to com- plete the tender offer on date a group of banks led by security pacific national bank loaned thr dollar_figure million this spnb tender offer loan was due in six months on date thr issued dollar_figure million of senior subordinated floating rates notes thr bridge note to anchor bridge the thr bridge note was due in one year on date container made a dollar_figure million equity contribution to thr in cash and anchor and latchford stock in exchange for thr stock on date container loaned dollar_figure million to thr thr bridge loan vitro loaned dollar_figure million to con- tainer to make the loan to thr vitro bridge loan both loans were due in one year by the end of the deal looked like this in a friendlier takeover container also acquired all of latchford’s stock during this deal was much smaller than the anchor acquisition only about dollar_figure million and latchford was later merged into anchor this thr bridge note is the one to keep an eye on in the diagrams below verdate 0ct date jkt po frm fmt sfmt v files contain sheila united_states tax_court reports after the tender offer closed thr owned percent of anchor’s stock anchor redeemed the rest for cash in date which made anchor a wholly owned subsidiary of thr vitro expected to refinance the spnb tender offer loan and the thr bridge note as soon as the junk-bond market stabilized then more bad news shattered any hopes vitro had of financing the deal through junk bonds on date drexel burnham lambert filed for bankruptcy drexel had created the high-yield bond market but the market’s col- lapse took drexel with it and spurred a shift from debt to equity in the financing of the takeovers on date the spnb tender offer loan became due vitro needed more time to buy some vitro refinanced anchor’s debt with a loan from the group of banks with spnb as their agent spnb divided the dollar_figure million debt into two loans spnb loans for a summary of drexel’s collapse see siconolfi et al rise and fall wall street era ends as drexel burnham decides to liquidate wall st j date at a1 verdate 0ct date jkt po frm fmt sfmt v files contain sheila s p e t r a h c container corp v commissioner a dollar_figure million term_loan to refinance existing anchor debt pay related fees and expenses and provide working_capital for anchor a dollar_figure million revolving credit loan to provide working_capital for anchor and latchford spnb revolving loan the spnb loans matured on date and came with two conditions vitro had to contribute dollar_figure million to the capital of thr through container to repay the spnb tender offer loan and repay a portion of principal due on the thr bridge note as well as the accrued interest spnb could restrict the amount of other debt allowed at anchor and the amount of money that could be paid out of anchor to thr these conditions affected the thr anchor merger when thr issued the thr bridge note it expected to refinance the note after the merger but spnb’s restrictions would not allow it to move that debt to anchor as part of any refinancing as a result dlj and vitro decided that they needed to make the indebtedness more marketable if they were going to refinance the thr bridge note without anchor vitro decided that moving the note to a u s subsidiary outside the container group would do this it chose inter- national because that company had enough cashflow from its operations to service at least part of the note dlj requested that vitro guarantee the debt as consideration for the restructuring vitro then restructured the note through a series of transactions on date international issued dollar_figure million of senior notes international bridge note to anchor bridge with dollar_figure million of principal due_date dollar_figure million of principal due_date and the unpaid principal balance due_date international loaned the proceeds to thr vitro guaranteed the inter- national bridge note on date thr issued a dollar_figure million note thr senior note to international thr used the proceeds to repay the balance of the thr bridge note the thr with the thr bridge note paid shift attention to this thr senior note and the international bridge note described above verdate 0ct date jkt po frm fmt sfmt v files contain sheila united_states tax_court reports senior note was a pay-in-kind note because of the spnb restrictions on anchor and vitro expected that money from anchor would eventually pay the note the thr senior note matured date on date the vitro bridge loan was con- verted into equity and canceled to make the first payment on the international bridge note international borrowed dollar_figure million from banca serfin banca serfin loan a mexican bank vitro guaranteed international’s obligations under the banca serfin loan the banca serfin loan matured in date all this work on the financing side of the deal would have been fruitless without success on the operations side and there the initial hopes that vitro brought to the deal seemed to be justified by the increased production capacity was having the desired effect and vitro’s margins on glass containers were improving with higher margins anchor increased its annual cashflow from dollar_figure million to dollar_figure mil- lion but with the financial markets still depressed vitro and dlj agreed that they needed to refinance one more time before they could finally move the debt to anchor to refinance the debt international was to issue senior notes together the international senior notes worth a total of dollar_figure million the problem was that no one expected international to have sufficient cashflow to make the pay- ments on the international senior notes unless thr made its payments on the thr senior note but thr was not required to make payments remember the thr senior note was a pay-in-kind note dlj advised that for international to take on that amount of debt it would need some credit support or the notes would not be marketable the needed credit support came from vitro’s guaranty of the international senior notes the guaranty allowed the note purchasers to collect from vitro if international defaulted vitro was chosen as guarantor over anchor because it had a lower debt-to-equity_ratio than anchor and spnb’s restrictions on anchor would not allow the latter to be a guarantor on date international issued the a pay-in-kind note allows the borrower to increase the principal of the note rather than pay interest in cash verdate 0ct date jkt po frm fmt sfmt v files contain sheila container corp v commissioner international senior notes to a group of u s insurance_companies and vitro guaranteed the notes pursuant to a guaranty agreement here’s the graphic international used the proceeds to repay and cancel the international bridge note and banca serfin loan international made the following guaranty-fee payments to vitro on the international senior notes year amount dollar_figure big_number big_number it is the tax treatment of these fees that is at issue in this case the guaranty agreement set the fee pincite percent of international also paid a guaranty fee for vitro’s guaranty of the international bridge note but paid it in a year not at issue here verdate 0ct date jkt po frm fmt sfmt v files contain sheila s p e t r a h c united_states tax_court reports the outstanding principal balance of the notes per year thi sec_1 5-percent fee was standard-vitro charged all of its subsidiaries the same fee no matter the subsidiary’s capital structure or financial condition and vitro’s willingness to guarantee its subsidiaries’ debt was not limited to inter- national vitro’s policy was to give a guaranty to any sub- sidiary whenever it asked for one the fees were not tied to the amount of work vitro did to negotiate or monitor the guaranty vitro’s estatutos or bylaws expressly provided that one of vitro’s business purposes was to guarantee the debts of its subsidiaries international did not withhold u s income taxes from the fees and as expected it also did not have the cashflow to make the interest payments on the international senior notes to make those payments vitro and container contrib- uted almost dollar_figure million in capital to international from to but the money didn’t help at the end of soft- drink producers began switching to plastic containers and in eighteen months the glass-container industry lost one-third of its demand and then a merger of other glass-container producers knocked vitro into third place in the u s market a now-shrinking market where it turned out there was room for only two players anchor’s profits melted into losses it filed for bankruptcy in the commissioner’s response to this series of unfortunate events was to determine that international should have with- held percent of the guaranty fees it paid to vitro in the commissioner sent container a notice_of_deficiency and container timely petitioned us to redetermine its liabil- ities container is a delaware corporation with its principal_place_of_business in texas we tried the case in dallas discussion sec_881 imposes a 30-percent tax on fixed or determinable annual or periodical fdap_income received from sources within the united_states by a foreign corpora- tion but only to the extent the amount so received is not effectively connected with the conduct_of_a_trade_or_business within the united_states taxes owed under sec_881 unless otherwise noted all section references are to the internal_revenue_code for the years in issue the single rule reference is to tax_court rule_of practice and procedure verdate 0ct date jkt po frm fmt sfmt v files contain sheila container corp v commissioner are generally supposed to be withheld at the source sec_1442 thus for container to be liable under sec_881 the guaranty fees must be fdap_income and received from a u s source see sec_881 sec_1441 b a the parties agree that the guaranty fees paid regularly in fixed amounts are fdap_income the key question in this case is whether the second requirement is met-was the source of the guaranty fees the united_states or mexico we determine fdap income’s source by using the rules in sec_861 to two rules are especially important here the first is for interest-the rule is that the source of interest is the residence of the obligor sec_861 sec_862 sec_1_861-2 income_tax regs the commissioner would like the guaranty fees to be treated as interest because international is a u s company the second rule that’s especially important here is the rule on services-that rule is that the source of services is where the services are performed sec_861 sec_862 sec_1_861-4 income_tax regs container would like the guar- anty fees to be treated as payments by international for a service performed by vitro in mexico the sourcing_rules are not comprehensive if a category of fdap is not listed caselaw tells us to proceed by analogy in other words if the guaranty fees were neither interest nor payment for services rendered we would still have to figure out whether they were more like interest or more like pay- ment for services rendered or possibly some other category of fdap that has a specific sourcing rule see 90_tc_1289 49_tc_689 680_f2d_142 affg in part and revg in part aftr 2d ustc par ct_cl a guaranty fees as interest interest is compensation_for the use or forbearance of money 308_us_488 sharp the code defines fdap_income broadly and includes in it virtually all kinds of income ex- cept capital_gains from the sale of property see wodehouse v 337_us_369 see also sec_1_1441-2 income_tax regs defining fdap_income for the years at issue sec_1_881-2 income_tax regs referring to definition of fdap_income in sec_1 income_tax regs the current regulations-in effect for payments made after date-define fdap_income in sec_1_1441-2 income_tax regs verdate 0ct date jkt po frm fmt sfmt v files contain sheila united_states tax_court reports v commissioner 75_tc_21 affd 689_f2d_87 6th cir we agree with the parties that vitro’s guaranty was not a loan to international so the guaranty fees are not interest b guaranty fees as payment for services sec_861 and sec_862 specifically source labor or personal services and container argues that that is what vitro performed for international under the guaranty agreement vitro was required to maintain records and supply information to the note purchasers it performed these acts using corporativo personnel facilities equipment and capital-all located in mexico container asks us to find that the guaranty fees were compensation_for these services and are therefore mexican source income see 127_f2d_260 5th cir affg 43_bta_297 56_tc_228 explaining that where the benefits of the services are received or where a guaranty agreement was entered into does not affect the source of services the commissioner does not challenge container’s assertion that corporativo performed services but argues that services were not the predominant feature of the guaranty and should be ignored for sourcing purposes see bank of am ct_cl pincite f 2d pincite container responds by arguing that providing services is not a possible feature of a guar- anty but that a guaranty is itself a service indeed that the code and regulations actually refer to guaranties as services we’ll therefore analyze container’s arguments on this point at some length they flow from four sections of the code or regulations the first is based on sec_1 e iii income_tax regs which deals with partnership_distributions this section does include the words services and guarantees of obligations but it does not suggest that a guaranty is a service and guarantees of obligations is actually tucked away in a parenthetical listing types of equity interests container’s two other references are also of little help but container also asks us to look at transfer_pricing of services under sec_482 this regulation wasn’t issued until t d 1997_1_cb_128 the second is sec_954 which defines a lending_or_finance_business as the business of among other things providing guaranties and rendering services or making facilities avail- verdate 0ct date jkt po frm fmt sfmt v files contain sheila container corp v commissioner this might be a useful guide sec_482’s purpose is to ensure that taxpayers clearly reflect income attributable to controlled transactions and to prevent the avoidance of taxes with respect to such transactions sec_1_482-1t tem- porary income_tax regs fed reg date for example if a u s_corporation guarantees a loan made to its foreign_subsidiary by a third party without receiving compensation from the foreign sub it could avoid the income it would have incurred had it charged a fee but the guaranty adds some value and the sec_482 regula- tions tell taxpayers that the u s parent should recognize the amount it would have charged had the transaction been made at arm’s length with an uncontrolled third party see sec_1_482-1t temporary income_tax regs fed reg date but this is just a summary of a general_rule when it comes to deciding whether payments for a guaranty are services in particular transfer-pricing situa- tions the commissioner has struggled in general counsel memorandum gcm date the commissioner agreed with a proposed revenue_ruling concluding that the guarantee of the parent con- stitutes the performance of a service for the subsidiary the commissioner used sec_1_482-2 example income_tax regs to reach this result example x is a domestic manufacturing corporation y a foreign sub- sidiary of x has decided to construct a plant in country a in connection with the construction of y’s plant x draws up the architectural plans for the plant arranges the financing of the construction negotiates with var- able in connection with providing guaranties this subsection wasn’t even part of the code until see taxpayer_relief_act_of_1997 publaw_105_34 sec a 111_stat_990 and its only relevance to solving the problem we face is that the words service and guarantee are in the same subsection container also cites a group of cases that hold that guaranty fees are deduct- ible as ordinary and necessary business_expenses under sec_162 see eg a a e b jones co v commissioner tcmemo_1960_284 tulia feedlot inc v united_states cl_ct but do not explain how deductibility makes a guaranty a service sec_1_482-1t temporary income_tax regs fed reg date de- fines controlled_transaction as any transaction or transfer between two or more members of the same group of controlled taxpayers controlled taxpayers are taxpayers owned or con- trolled directly or indirectly by the same interests sec_1_482-1t temporary income_tax regs fed reg date although gcms have no precedential value they are helpful in interpreting the tax code when ‘faced with an almost total absence of case law ’ 984_f2d_560 2d cir quoting 766_fsupp_800 d n d the proposed revenue_ruling was never published see field_service_advice memoranda fsa lexi sec_135 pincite date verdate 0ct date jkt po frm fmt sfmt v files contain sheila united_states tax_court reports ious government authorities in country a invites bids from unrelated parties for several phases of construction and negotiates on y’s behalf the contracts with unrelated parties who are retained to carry out certain phases of the construction although the unrelated parties retained by x for y perform the physical construction the aggregate services performed by x for y are such that they in themselves constitute a construction activity the proposed revenue_ruling also concluded that guaranty fees should be sourced to the country where the financing is secured and where the subsidiary resides because that is the situs of the risk of default in the general counsel memo- randum the commissioner expressed reservations about that conclusion and suspended further consideration gcm date we also have some caselaw in 92_tc_612 affd 920_f2d_1335 7th cir we decided that the guaranties were not a service though in a very different context a burgeoning telephone interconnect business got a loan to provide it with operating funds id pincite as a condition of the loan the lender required guaranties from three of the company’s share- holders id the shareholders signed the agreements without compensation but five years later they received stock war- rants for their guaranties id pincite the issue we decided was whether the warrants were given for the performance of services under sec_83 id pincite we held that within the meaning of sec_83 the shareholder had not performed a service id pincite w ithin the meaning of sec_83 is the key we did characterize the guaranties as shareholder investor actions to protect their investment that as such do not con- stitute the performance of services id pincite but we at the time of the gcm’s release the sec_482 regulations were in final form in temporary regulations were issued fed reg date the final regulations were issued in but didn’t go into effect until tax years beginning after date t d 1994_2_cb_93 throughout the regulation’s final-to-temporary-to-final journey example remained unchanged but that example was removed from sec_1_482-2 by t d 2006_2_cb_256 guaranties come up again in sec_1_482-9t b ii h temporary income_tax regs fed reg date that section excludes guaranties from the services cost method of pricing a controlled services transaction treatment of services under sec_482 alloca- tion of income and deductions from intangibles stewardship expense fed reg date but the commissioner immediately cautions that the express exclusion shouldn’t be read as a recognition of a general_rule of inclusion n o inference is intended by this exclusion that financial transactions including guarantees would otherwise be considered the provision of services for transfer_pricing purposes id verdate 0ct date jkt po frm fmt sfmt v files contain sheila container corp v commissioner also stressed that our decision turned on a question of fact whether the shareholders got the warrants in exchange for services rendered as employees or independent contractors id pincite the parties agreed the shareholders weren’t employees and we found that they were not independent contractors because they were not in the business of guaran- teeing loans id pincite we did not hold that providing a guaranty is never a service and noted that we were ana- lyzing only the language of sec_83 an analysis under that section is quite different from an analysis under the sourcing_rules but it nevertheless prompted the commis- sioner to rethink his position when the problem came up in the transfer-pricing context again this time he reasoned that the centel decision increases the litigating hazards however we do not read this case as contradicting the position of the service as estab- lished in g_c_m guarantees do not fit comfortably within normal_tax law concepts in a number of areas and consequently there are substantial arguments that can be made against any possible analysis of guarantees wl irs fsa date all we can conclude from this detour through transfer- pricing law is that it will not help us reach a reasonable conclusion on whether guaranties are services under sec_861 so we’ll fall back on the dictionary the common meaning of labor or personal services implies the continuous use of human capital as opposed to the salable product of the per- son’s skill under this definition we find that container failed to prove that corporativo performed sufficient labor or personal services to justify the dollar_figure million international paid in guaranty fees over three years container presented very little evidence about the specific acts corporativo performed and how much time it took to perform them for example container’s posttrial brief explains that the guaranty agree- ment required vitro to take certain actions confirm certain facts provide certain information and create and supply cer- tain documents the guaranty agreement required only minimal accountings and reporting to the note purchasers in any event the fees were not tied to the amount of work that see black’s law dictionary and 8th ed defining labor and personal service verdate 0ct date jkt po frm fmt sfmt v files contain sheila united_states tax_court reports vitro did but to the amount of the outstanding principal that vitro was standing behind this leads us to hold that inter- national did not pay the guaranty fees to vitro as compensa- tion for services the value of vitro’s guaranty stems from a promise made and not from an intellectual or manual skill applied bank of am aftr 2d pincite we therefore move on to reasoning by analogy and ask whether guaranty payments are more like interest or more like services c guaranty fees as analogous to interest or payments for services when we source fdap_income by analogy our goal is to find the source_of_income in terms of the business activities generating the income or the place where the income was produced thus the sourcing concept is concerned with the earning point of income or more specifically identifying when and where profits are earned hunt t c pincite citation omitted there are only a few examples in the caselaw of sourcing by analogy alimony was the first the question of its source arose when a u s resident paid alimony to his british ex from an english bank we held that the alimony’s source was the ex-husband’s residence and not where the funds were deposited or where the divorce decree was entered see man- ning v commissioner 614_f2d_815 1st cir affg tcmemo_1979_146 howkins t c pincite taking perhaps too modern a view of marriage we reasoned that alimony like interest is not exchanged for property or services and since interest is sourced to the residence of the obligor so too would we source alimony howkins t c pincite in connection with transactions another example of sourcing by analogy came from the court of claims in bank of america in that case the court sourced commissions received by bank of america from for- eign banks involving commercial letters of credit bank of am ct_cl pincite- f 2d pincite the conflict in bank of america as in this case was whether the commissions should be sourced by analogy to personal services or to interest id pincite f 2d pincite verdate 0ct date jkt po frm fmt sfmt v files contain sheila container corp v commissioner to understand the holding in bank of america requires some background in letters of credit such letters make trade easier by allowing a bank rather than the seller to examine a buyer’s credit for example when a u s exporter wants to sell goods to a foreign buyer assessing the creditworthiness of the foreign buyer can be a problem so instead of having the seller do it the buyer requests a letter_of_credit from a foreign bank and the foreign bank does the job if the buyer is creditworthy the foreign bank sometimes called the opening bank substitutes its credit for the buyer’s and com- mits to pay the seller when certain conditions are met eg presentment of an inspection certificate and a bill of lading to the opening bank after the opening bank pays the seller the buyer reimburses it there are two types of commercial letters of credit sight and time a sight letter_of_credit obli- gates the opening bank to pay as soon as the seller meets the conditions in the letter_of_credit a time letter_of_credit obli- gates the opening bank to pay on a specific future date if the conditions were met see id pincite f 2d pincite bofa performed four kinds of transactions involving letters of credit and charged the opening bank commissions for three of them it’s these three and how the court of claims sourced each of them that are useful here the first kind was an acceptance and bofa received acceptance commissions in two situations-if bofa determined that the conditions of a time letter_of_credit had been met it would stamp the letter accepted obligating itself to pay any holder in due course when the letter came due or if an opening bank with an established line of credit with bofa wanted to refinance a letter_of_credit it would accept a time draft at a discount to the face_amount of the letter_of_credit the court of claims began its analysis by noting that both these types of acceptance transactions are similar to a loan and that the commissions include elements covered by the interest charges made on direct loans id pincite f 2d pincite the court also held that the predominant feature of an acceptance transaction was the substitution of bofa’s credit for that of the opening bank and not the services bofa performed id pincite f 2d pincite these factors led the bofa did not charge the opening bank to advise a letter_of_credit it advised a letter_of_credit by informing the seller that a letter was issued in its favor and forwarding the letter to the seller verdate 0ct date jkt po frm fmt sfmt v files contain sheila united_states tax_court reports court of claims to source acceptance commissions by analogy to interest with the obligor being the opening bank id pincite 680_f2d_148 bofa also received confirmation commissions it confirmed sight letters of credit by advising the letter and committing to pay the letter’s face_amount after the seller met its condi- tions the opening bank reimbursed bofa by either pre- paying it or by keeping an account that bofa could debit when the opening bank prepaid bofa didn’t charge a commission otherwise it charged a commission that reflected its assumption of the risk that the foreign bank could default the court of claims again found that the performance of services was a part of the deal but that its predominant feature was bofa’s substituting its credit for the opening bank’s id pincite f 2d pincite the court also thus sourced confirmation commissions as it had accept- ance commissions by analogy to interest and with the obligor being the opening bank id pincite f 2d pincite finally the court of claims examined negotiation commis- sions negotiations took place when bofa determined if the seller met the conditions for payment in the letter_of_credit after bofa performed a negotiation it would forward the papers to the opening bank which would do an independent check the court of claims found that negotiation commis- sions were paid for services performed in the united_states and were distinguishable from the other two types of commission because the only risk that bofa assumed was that it might improperly determine that the seller met the conditions id pincite f 2d pincite the commissioner argues that bank of america is control- ling because acceptance and confirmation commissions like guaranty fees are uses of another’s credit and are analogous to interest but as the commissioner thoughtfully concedes the use of credit is different in guaranties compared to acceptance and confirmation of letters of credit when bofa confirmed or accepted a letter_of_credit it assumed an unqualified primary legal_obligation to pay the seller-it stepped into the shoes of the opening bank and substituted its own credit for the opening bank’s it was in effect making a short-term loan and the commissions approximated interest id pincite f 2d pincite verdate 0ct date jkt po frm fmt sfmt v files contain sheila container corp v commissioner vitro’s case is different it was augmenting international’s credit not substituting its own but should this distinction matter we conclude that it should and begin our expla- nation by examining the effects of a default when a debtor defaults on a loan he is defaulting on an existing primary obligation default causes the creditor to lose the outstanding principal because he has already extended funds to the debtor interest is the creditor’s compensation_for putting his own money at risk as in a loan bofa put its money directly at risk when it paid the seller and it charged for the risk- although it called that charge a commission rather then interest vitro’s obligation was in contrast entirely sec- ondary unlike a lender vitro was not required to pay out any of its own money unless and until international defaulted and vitro’s guaranty might not even put its money at risk after default because if international defaulted and vitro paid the international senior notes it would step into the note purchasers’ shoes and acquire any rights that they had against international see 352_us_82 vitro loses only if international defaults and vitro repays the inter- national senior notes which transfers international’s obliga- tion from the note purchasers to vitro and then inter- national defaults on the transferred debt vitro’s guaranty therefore lacks a principal characteristic of a loan because vitro did not extend funds to international to find otherwise would require us to assume that at the time of the guaranty the international senior notes was somehow a loan to vitro neither party makes this argu- ment vitro’s later choice to subsidize international through capital contributions-instead of allowing inter- national to default-does not affect our analysis capital con- tributions also lack a distinguishing characteristic of a loan- a promise to repay the commissioner argues however that if guaranties are unlike loans because the guarantor does not have to hand over his money at the outset guaranty fees may be like container makes an alternative argument that vitro’s guaranty was in the nature of a sur- ety bond and is subject_to tax under sec_4371 and not sec_881 sec_1441 or sec_1442 this argument requires us to disregard the guaranty agreement as a separate obligation and treat vitro as if it were a party to the international senior notes we are not persuaded and find that the guaranty agreement was a separate and distinct obligation verdate 0ct date jkt po frm fmt sfmt v files contain sheila united_states tax_court reports interest in some broader sense under howkins that case the commissioner argues held that alimony is analogous to interest because it is not paid for property or services howkins t c pincite reading howkins this way how- ever is reading it less as a useful analogy than as creating a default rule property and services are listed in sec_861 and sec_862 so by definition any unlisted type of income is not paid for property or services and if we were to follow such reasoning without qualification we would source all unlisted types of income by analogy to interest but we read howkins more narrowly we reasoned there that alimony is analogous to interest because its source is the obligor howkins t c pincite this logic also reminds us of the goal of sourcing by analogy namely find the location of the business activities generating the income or the place where the income was produced hunt t c pincite so we have to ask if there’s a useful analogy to guaranty fees that would help us figure out in some reasonable way where they are produced international paid vitro to guarantee the inter- national senior notes these fees compensated vitro for incurring a contingent future obligation to either pay inter- national’s debt or make a capital_contribution vitro was able to make this promise because it had sufficient mexican assets-and its mexican corporate management had a suffi- cient reputation for using those assets productively-to aug- ment international’s credit and enable the long and complex series of financings we charted at the beginning of this opinion to keep going as long as it did so we conclude that it is vitro’s promise and its mexican assets that produced the guaranty fees we do not choose international as the source of the income because the guaranty fees were not like alimony alimony is only an obligation to pay because once a court orders one spouse to pay alimony nothing more is required of the other spouse guaranty fees are different-they are payments for a possible future action we think that makes guaranties more analogous to serv- ices guaranties like services are produced by the obligee the parties did not argue the point but in this sense the guaranty fees were somewhat analogous to rents or royalties for_the_use_of vitro’s goodwill see sec_862 which would also source them to mexico rather than the united_states verdate 0ct date jkt po frm fmt sfmt v files contain sheila container corp v commissioner and so like services should be sourced to the location of the obligee see sec_861 sec_862 hunt t c pincite we realize that we are deciding a close question but an analogy to interest has too many shortcomings guaranty fees do not approximate the interest on a loan vitro not international produced the guaranty fees and vitro’s guar- anty was not an obligation to pay immediately but a promise to possibly perform a future act conclusion we hold that international was not required to withhold taxes on the guaranty fees that it paid vitro because those fees are mexican source income the parties settled various other issues however so decision will be entered under rule f verdate 0ct date jkt po frm fmt sfmt v files contain sheila
